Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			         DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although the recited steps of claim 45 would have little probative value since an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985) (MPEP 2113), claim 45 recites “adding acrylonitrile to the mixture (i.e. a polyols comprising a polyfarnesene with a base) to form a cyanoalkylated polymer, but such addition alone would not form the cyanoalkylated polymer.  Thus, claim is confusing, indefinite and incomplete.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 44, 45 and 47-49 are rejected under 35 U.S.C. 103 as being
unpatentable over EP 2899255 A1 (July 29, 2015).
	Rejection is maintained for reasons of the record with the following responses.
	Applicant states that any hydrogenation of the aromatic portion of the vinyl aromatic monomer would not be considered to be part of the hydrogenation.  Thus, applicant asserts that “50 mol% of more of carbon-carbon double bonds in the constitutional unit (b) derived from the conjugated diene being hydrogenated” taught by EP (Uehara) would teaches away from the newly recited “10% to less than 50% of the unsaturation” of claim 1.  
	The recited “less than 50%” would encompass 49.999% and the following case law.  A prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).
Also, EP further teaches “preferably not less than 50 mol%” in [0067] which would permit 49.999 mol% for example.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be 
	The instant claim 45 further recites utilization of acrylonitrile as a comonomer for forming a cyanalkylated polymer over EP.
Although claim 1 of EP recites “a copolymer consisting of“as stated by applicant, EP further teaches other constitutional unit (C) including the acrylonitrile in [0025-0026].  Thus, further utilization of the acrylonitrile for the copolymer of EP would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Again, the recited steps of claim 45 would have little probative value since an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
	Thus, it would have been obvious to one skilled in the art the effective filing date of invention to obtain a copolymer having the terminal functional group (i.e. at a chain end or both chain ends) in EP having 49.999 mol% of the hydrogenation or further comprising the acrylonitrile since EP teaches a block copolymer of polyfarnesenes having functional group such as amino, hydroxyl, carboxyl or isocyanate in [0061-0062] and since EP further teaches other constitutional unit (C) including the acrylonitrile and since EP further teaches “preferably not less than 50 mol%” which would leave a room for 49.999% for example absent showing otherwise.


	Claims 1, 3, 4, 44, 45 and 47-49 are rejected under 35 U.S.C. 103 as being
unpatentable over EP 2899255 A1 (July 29, 2015) in view of McPhee et al (US 2012/0165474 A1) or Washizu (US 10,040,877).
	McPhee et al teach a copolymer of the polyfarnescne having 10-90% of the hydrogenation in claim 4.
McPhee et al teach a copolymer of the polyfarnescne having partial or complete hydrogenation in [0254].
Thus, it would have been obvious to one skilled in the art the effective filing date of invention further to obtain a copolymer having the terminal functional group (i.e. at a chain end or both chain ends) in EP having a different mol% of the hydrogenation since a copolymer of the polyfarnescne having different % of the hydrogenation is well-known as taught by McPhee et al and Washizu and since the “preferably not less than 50 mol%” taught by EP would permit 49.999 mol% for example absent showing otherwise.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.